Opinion issued February 3, 2011
 


 
 
 
 
In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00851-CV
———————————
JOSEPH P.
GARBO, Appellant
V.
KRISTINE L. GARBO, Appellee

 

 
On Appeal from the 311th District Court 
Harris County, Texas

Trial Court Cause No. 2009-26793
 

MEMORANDUM OPINION
On October 22, 2010, the parties filed an agreement,
under Texas Rule of Appellate Procedure 6.6, stating that appellant, Joseph P.
Garbo, would file, on or before October 25, 2010, a motion to dismiss the
above-referenced appeal, pursuant to Rule of Appellate Procedure 42.1(a)(1).  See
Tex. R. App. P. 6.6, 42.1(a)(1).  On October 25, 2010, appellant filed a
“Notice of Termination of Appeal,” in which he stated that he “terminates the
appeal to the Fourteenth [sic] Court of Appeals in Houston, Texas.”  We construe appellant’s notice as a motion to
dismiss the above-referenced appeal.  
No opinion has issued.  Accordingly, we grant the motion and dismiss
the appeal.  See Tex. R. App. P.
42.1(a)(1).
We dismiss all other pending motions as moot.  We direct the Clerk to issue the mandate
within 10 days of the date of this opinion. 
See Tex. R. App. P. 18.1.
PER CURIAM
Panel
consists of Justices Jennings, Higley, and Brown.